            Case 3:20-cv-01723-CSH Document 1 Filed 11/17/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 ERICA LAFFERTY; DAVID WHEELER;                 :
 FRANCINE WHEELER; JACQUELINE                   :
 BARDEN; MARK BARDEN; NICOLE                    :
 HOCKLEY; IAN HOCKLEY; JENNIFER                 :
 HENSEL; JEREMY RICHMAN; DONNA                  :
 SOTO; CARLEE SOTO-PARISI; CARLOS               :              Case No. 3:20-cv-1723
 M. SOTO; JILLIAN SOTO; and WILLIAM             :
 ALDENBERG,                                     :
                                                :
                Plaintiffs,                     :                  November 17, 2020
                                                :
        v.                                      :
                                                :
 ALEX EMRIC JONES; INFOWARS, LLC;               :
 FREE   SPEECH      SYSTEMS,   LLC;             :
 INFOWARS HEALTH, LLC; PRISON                   :
 PLANET    TV,   LLC;     WOLFGANG              :
 HALBIG; GENESIS COMMUNICATIONS                 :
 NETWORK,      INC.;    and  MIDAS              :
 RESOURCES, INC.,                               :
                                                :
            Defendants.                         :

                                   NOTICE OF REMOVAL
TO THE CLERK OF THE ABOVE-ENTITLED COURT:
       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332(a), 1441(a), and 1446, the
Defendants Alex Emric Jones, Infowars, LLC, Free Speech Systems, LLC, Infowars Health, LLC,
and Prison Planet TV, LLC (hereinafter “Infowars Defendants”), hereby remove to this Court the
civil action from the Superior Court, Complex Litigation Docket, at Waterbury, Connecticut
(“state court”) described below and in support state as follows:
       1.      On May 23, 2018, Plaintiffs Erica Lafferty, David Wheeler, Francine Wheeler,
Jacqueline Barden, Mark Barden, Nicole Hockley, Ian Hockley, Jennifer Hensel, Jeremy Richman,
Donna Soto, Carlee Soto-Parisi, Carlos M. Soto, Jillian Soto, and William Aldenberg, filed an
action against the Infowars Defendants, and others, in the Judicial District of Fairfield, entitled
Lafferty, et al. v. Jones, et al., bearing Case No. FBT-CV18-6075078-S, which was subsequently
transferred to the Complex Litigation Docket as Case No. UWY-CV18-6046436-S.




                                               -1-
            Case 3:20-cv-01723-CSH Document 1 Filed 11/17/20 Page 2 of 8




       2.        On June 13, 2018, Alex Emric Jones (“Jones”) was served with a copy of Plaintiffs’

original Writ, Summons, and Complaint, by attachment to the front door of his usual place of
abode in Austin, Texas. A copy of the Complaint and Summons served upon Mr. Jones in the

state court are included in Composite Exhibit 1. Such documents were received by Mr. Jones on
June 13, 2018.
       3.        Defendant Jones may be deemed to have first received a copy of the Complaint on
June 13, 2018, when it was served upon his place of abode.
       4.        The Infowars Defendants previously filed a Notice of Removal of this matter on
July 13, 2018, which was docketed in this Court as Case No. 3:18-cv-01156-JCH. On November
20, 2018, it was remanded pursuant to an order of November 5, 2018, wherein it determined that
the Court could not, at that time, find that then-Connecticut Defendant Cory Sklanka was not
fraudulently joined, thereby divesting the Court of diversity jurisdiction.
       5.        Although it is more than one year after the commencement of the action, removal
is proper under 28 U.S.C. § 1446(c)(1), as Plaintiffs acted in bad faith to prevent the prior removal.
       6.        On October 23, 2020, Plaintiffs voluntarily dismissed Mr. Sklanka. See Composite
Exhibit 1.
       7.        This voluntary dismissal came within weeks of his insurance-appointed counsel
withdrawing upon a favorable decision for the carrier declaring it had no obligation to defend or
indemnify Mr. Sklanka, where Mr. Sklanka had failed to enter his own appearance and attend a
mandatory status conference. Plaintiffs easily could have obtained a default judgment against him,
yet decided to abandon those claims after the 1 year deadline of Section 1446(c) had expired.1 The
dismissal was not the result of a good-faith settlement as the carrier had already exited the matter.
In fact, Plaintiffs disclosed on the record that they were settling with other defendants, but there is
no indication that any settlement with Mr. Sklanka occurred. Rather, Mr. Sklanka had seemingly



   1
       The state court case was essentially stayed from June 2019 through September 2020 on
account of a then-pending interlocutory appeal.


                                                 -2-
            Case 3:20-cv-01723-CSH Document 1 Filed 11/17/20 Page 3 of 8




outlived his usefulness in obstructing removal and now stood in the way of Plaintiffs focusing their

efforts on the Infowars Defendants.
       8.      Upon information and belief, all Plaintiffs are citizens and residents of the State of

Connecticut, with the exception of Plaintiff William Aldenberg, a citizen and resident of the
Commonwealth of Massachusetts. See Complaint at ¶¶ 22-28.
       9.      Defendant Alex Emric Jones is a citizen and resident of the State of Texas. See
Declaration of Alex Emric Jones (“Jones Decl.”), attached as Exhibit 2, at ¶ 4.
       10.     Defendant Infowars, LLC, is a limited liability company organized under the laws
of the State of Texas and has its principal place of business therein. See Jones Decl. at ¶ 5.
Mr. Jones is the sole member of Infowars, LLC. See id. at ¶ 6.
       11.     Defendant Free Speech Systems, LLC, is a limited liability company organized
under the laws of the State of Texas and has its principal place of business therein. See Jones Decl.
at ¶ 7. Mr. Jones is the sole member of Free Speech Systems, LLC. See id. at ¶ 8.
       12.     Defendant Infowars Health, LLC, is a limited liability company organized under
the laws of the State of Texas and has its principal place of business therein. See Jones Decl. at
¶ 9. Mr. Jones is the sole member of Infowars Health, LLC. See id. at ¶ 10.
       13.     Defendant Prison Planet TV, LLC, is a limited liability company organized under
the laws of the State of Texas and has its principal place of business therein. See Jones Decl. at
¶ 11. Mr. Jones is the sole member of Prison Planet TV, LLC. See id. at ¶ 12.
       14.     Upon information and belief, Defendant Wolfgang Halbig is a citizen and resident
of the State of Florida. See Complaint at ¶ 36.
       15.     Upon information and belief, Defendant Genesis Communications Network, Inc.,
(“Genesis”) is a privately held company organized under the laws of the State of Minnesota and
has its principal place of business therein. See Complaint at ¶ 38. Upon information and belief,
Genesis does not do business in the State of Connecticut, nor has it otherwise appointed the
Secretary of State for the State of Connecticut as its registered agent for service of process, thus it
was not properly served within the meaning of 28 U.S.C. § 1446(b)(2)(A).


                                                  -3-
          Case 3:20-cv-01723-CSH Document 1 Filed 11/17/20 Page 4 of 8




       16.        Upon information and belief, Defendant Midas Resources, Inc., is a privately held

company organized under the laws of the State of Minnesota and has its principal place of business
therein. See Complaint at ¶ 39.

       17.        Upon information and belief, Cory T. Sklanka (“Sklanka”) is a citizen and resident
of the State of Connecticut. See Complaint at ¶ 37. Sklanka was dismissed on October 23, 2020.
       18.        Plaintiffs’ Complaint prays for damages in excess of $15,000, including monetary
damages, punitive damages, attorneys’ fees, and costs. See Complaint at ¶ 38.
       19.        Pursuant to 28 U.S.C. § 1446(d), copies of this Notice are being served on counsel
for Plaintiff and all other parties and filed with the Clerk of the Superior Court, Complex Litigation
Docket at Waterbury. A Notice of Filing this Notice of Removal is also being filed with the said
Clerk. In addition, a copy of all process, pleadings, and orders served in the State Court action are
filed herewith.
       20.        The action is removable pursuant to the provisions of 28 U.S.C. §§ 1332(a)
& 1441(a) because there is complete diversity of citizenship between the properly joined, current
parties. All plaintiffs are Connecticut and Massachusetts citizens. The defendants are citizens of
Florida, Minnesota, and Texas, with the exception of former Defendant Cory Sklanka, a
Connecticut citizen, who was joined in bad faith.
       21.        “[B]ad faith ‘may be overt or may consist of inaction . . . [such as] lack of diligence
and slacking off.’” Bank of China v. Chan, 937 F.2d 780, 789 (2d Cir. 1991) (quoting Restatement
(Second) of Contracts, §205, comment d); Black’s Law Dictionary (Ninth ed.). “Since it would be
extraordinary for a party directly to admit a ‘bad faith’ intention, his motive must of necessity be
ascertained from circumstantial evidence.” Continental Insurance Co. v. N.L.R.B., 495 F.2d 44,
48 (2d Cir. 1974). “Although the Second Circuit has not yet had an occasion to interpret the scope
of the 'bad faith' exception, even before the amendment's enactment, courts in this Circuit had
granted equitable extensions of the one-year removal period in cases where the plaintiff has
engaged in strategic gamesmanship to prevent a defendant's removal from state court.” Ehrenreich
v. Black, 994 F. Supp. 2d 284, 288 (E.D.N.Y. 2014).


                                                   -4-
          Case 3:20-cv-01723-CSH Document 1 Filed 11/17/20 Page 5 of 8




       22.     Factual allegations in the Complaint as to Sklanka were minimal—his sole purpose

as a defendant was a clear attempt to break diversity. He is identified as working closely with
defendant Halbig by acting as driver and camera operator and “on information and belief,

participating in the operation of” a website and broadcasts. Complaint at ¶ 37. He allegedly
“facilitated” Halbig and “assisted and was present with Halbig when he filmed and harassed
children families,” not identified as Plaintiffs, “on June 2, 2015.” Id. at ¶ 60. He allegedly “acted
as Halbig’s driver, and actively facilitated [Halbig’s] appearance on Infowars.” Id. at ¶ 80. He is
vaguely alleged to have somehow acted with other defendants to “develop, disseminate, and
propagate” the allegedly false statements. Id. at ¶ 85. He was also allegedly a “servant, agent,
apparent agent, employee, and/or joint venturer” of other defendants. Id. at ¶ 88. The claims
against him were specious, at best, and his then-pending anti-SLAPP motion would have
demonstrated that he was fraudulently joined as a defendant in bad faith.
       23.     Although Plaintiffs took some limited discovery from Mr. Sklanka in connection
with an anti-SLAPP motion filed by the Infowars Defendants, they did not seek any other
meaningful discovery from him before filing their dismissal. See In re Rezulin Products Liability
Litigation (MDL No. 1348), 2003 U.S. Dist. LEXIS 26528 *2 (S.D.N.Y. 2003) (concluding that
"strategic behavior was at play" by noting that "plaintiffs took no discovery from the [nondiverse]
physician" before dismissing claim against him); Kemp v. CTL Distribution, Inc., 2010 U.S. Dist.
LEXIS 62700, *7 (M.D.La.), adopted, 2010 U.S. Dist. LEXIS 62769, (M.D.La. 2010), aff'd, 440
Fed. Appx. 240, 2011 WL 3425592 (5th Cir. 2011) (unpublished opinion) ("the plaintiffs failed to
offer any cogent explanation or factual basis for . . . delaying seeking discovery from" the
nondiverse defendants before dismissing them). And, as in the Rezulin Products matter, Mr.
Sklanka was promptly dismissed at the first reasonable time, here following a stay due to appellate
practice, after the one-year window expired.
       24.     Five claims were previously alleged against all defendants, including Sklanka: false
light invasion of privacy; defamation per quod and per se; intentional infliction of emotional
distress; negligent infliction of emotional distress; and violation of the Connecticut Unfair Trade


                                                -5-
            Case 3:20-cv-01723-CSH Document 1 Filed 11/17/20 Page 6 of 8




Practices Act (“CUTPA”), Conn. Gen. Stat. §§ 42-110a et seq. Each of the first four claims also

includes a claim for conspiracy, and the CUTPA claim uses similar language. None of the claims
identify any specific actionable defamatory statement, statement putting a plaintiff in a false light,

unfair trade practice, or action causing emotional distress by Mr. Sklanka, necessary to maintain a
valid direct claim. The allegations spoke more to the notion of a conspiracy.
       25.     The remaining defendants, being Defendants Halbig, Midas Resources, and
Genesis Communications Network, have all consented to this removal. They did so in advance of
the prior removal. See Compound Exhibit 3. They have advised the Infowars Defendants that
the consents have not been withdrawn and apply to all three cases being contemporaneously
removed.3
       26.     Although the Complaint only sets forth that the amount in controversy exceeds
$15,000, per Conn. Gen. Stat. § 52-91, it actually exceeds $75,000. Two of the causes are for
infliction of emotional distress. “In the Second Circuit, ‘garden variety emotional distress claims
generally merit $30,000 to $125,000 awards.’” MacMillan v. Millennium Broadway Hotel, 873 F.
Supp. 2d 546, 561 (S.D.N.Y. 2012) (quoting Olsen v. Cty. of Nassau, 615 F. Supp. 2d 35, 46
(E.D.N.Y. 2009)) (internal marks omitted). Thus, those causes meet the amount in controversy
requirement. Similarly, as to the defamation claim, the plaintiffs allege that audiences hearing the
allegedly false statements “included hundreds of thousands, if not millions, of people.”
See Complaint at ¶¶ 119, 128, 144, 157, 164 (hundreds of thousands only), 170, 179, 184 (hundreds
of thousands only), 188, 202, 210, 219, 228, 235, 244, 262, 285 (millions), 288, 298, 317 (more
than three million), 325, & 334 (tens of thousands, if not millions), 352 (millions). Given the
widespread nature of the alleged reputational harm, if a jury awarded 10 cents per audience
member, the damages would exceed the amount in controversy requirement.
       27.     The Infowars Defendants have requested that the Clerk of the Superior Court for
the Complex Litigation Docket at Waterbury certify or attest copies of all records or proceedings


   3
       The two Sherlach matters are duplicative.


                                                -6-
          Case 3:20-cv-01723-CSH Document 1 Filed 11/17/20 Page 7 of 8




filed in the State Court and all docket entries therein, with the same to be filed with this Court

within 30 days.
       WHEREFORE the Infowars Defendants, in the above action, now pending in the Superior

Court for the Complex Litigation Docket at Waterbury, remove this action to this Court.

       Dated: November 17, 2020.             Respectfully submitted,
                                             /s/ Jay M. Wolman
                                             Jay M. Wolman, ct29129
                                             RANDAZZA LEGAL GROUP, PLLC
                                             100 Pearl Street, 14th Floor
                                             Hartford, Connecticut 06103
                                             Tel: 702-420-2001
                                             Fax: 305-437-7662
                                             ecf@randazza.com
                                             Marc J. Randazza, pro hac vice forthcoming
                                             RANDAZZA LEGAL GROUP, PLLC
                                             2764 Lake Sahara Drive, Suite 109
                                             Las Vegas, Nevada 89117
                                             Tel: 702-420-2001
                                             Fax: 305-437-7662
                                             ecf@randazza.com
                                             Attorneys for Infowars Defendants




                                              -7-
          Case 3:20-cv-01723-CSH Document 1 Filed 11/17/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on this 17th day of November 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the court’s

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.
       I further certify that copies of the foregoing document are being served by electronic mail
and U.S. Mail upon the parties at the addresses below:

Alinor C. Sterling                                 Wolfgang Halbig
Christopher M. Mattei                              25526 Hawks Run Lane
Matthew S. Blumenthal                              Sorrento, FL 32776
KOSKOFF KOSKOFF & BIEDER                           <wolfgang.halbig@comcast.net>
350 Fairfield Avenue                               Tel.: 352.729.2559
Bridgeport, CT 06604                               Fax: 352.729.2559
<asterling@koskoff.com>
<cmattei@koskoff.com>                              Jonathan A. Beatty
<mblumenthal@koskoff.com>                          ESTY & BUCKMIR, LLC
Tel.: 203.336.4421                                 2340 Whitney Ave.
Fax: 203.368.3244                                  Hamden, CT 06518
Attorneys for Plaintiffs                           <jbeatty@estyandbuckmir.com>
                                                   Tel.: 203.248.5678
                                                   Fax: 203.288.9974
                                                   For Defendant Wolfgang Halbig

Stephen P. Brown                                   Ted Anderson
WILSON ELSER MOSKOWITZ                             Genesis Communications Network, Inc.
EDELMAN & DICKER                                   190 Cobblestone Lane
1010 Washington Blvd., 8th Floor                   Burnsville, MN 55337
Stamford, CT 06901                                 <t.anderson@gcnlive.com>
<stephen.brown@wilsonelser.com>                    Representative for Defendant
Tel.: 203-388-2450                                 Genesis Communications Network, Inc.
Fax: 203.388.9101
Attorney for Defendant Midas Resources, Inc.




                                                     /s/ Jay M. Wolman
                                                     Jay M. Wolman




                                                 -8-
